Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8, independent claim 1 is directed to a method to assist individuals diagnosed with stutter and other rhotacism disorders with the help of one's personal voice assistant module.  Under the 35 U.S.C. 101 new guidelines, the claim fall within the “Mental Processes” grouping of abstract ideas.  The limitation of utilizing automated tools to help assist individuals diagnosed with stutter and other rhotacism disorders with the help of one's personal voice assistant module, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example a user can assist in assisting individuals diagnosed with stutter and other rhotacism disorders with the help of one's personal voice assistant module.  Dependent claims 2-8 do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  Claims 2-4, besides reciting the user 
Claims 9-12, relate to a novel and remote approach using modern technological services to automating stuttering, rhotacism, and other speech disorders using adaptable natural language processing methods and techniques.  The claim as a whole does not fall within any statutory category, processes, machines, manufactures and compositions of matter (Step 1: NO) and thus is non-statutory.  
Accordingly, the pending claims are directed to a non-statutory subject matter.

	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2- 5, 7-8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 5, 7 recite, the phrase "such as" or “-i.e.” , which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation “wherein the patient receives access to the service” (line 3).  There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted as - wherein the patient receives access to the voice assistant services-.
Claim 4 recites the limitation “wherein the patient receives access to the service” (line 2-3).  There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted as - wherein a patient receives access to the voice assistant services-.
Claim 8 recites the limitation “wherein the patient receives feedback” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted as - wherein a patient receives feedback-.
Claim 8 recites the limitation “Harnessing the capabilities of the Markov sentence generator methodology, such an endeavor can be achieved”.  There is insufficient antecedent basis for this limitation in the claim.  Further the examiner is not sure of what is intended by applicant.
Claim 10 recites the limitation “wherein the unique adaptation and inclusion of natural language processing into the study and field of bioinformatics”. There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted as - wherein a unique adaptation and inclusion of natural language processing into the study and field of bioinformatics-.
Claim 11 recites the limitation “wherein the adaptation and unique utilization of a comparison algorithm”. There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation “wherein the adaptation of a novel method for the inclusion of voice assistants and services for the initial collection and pooling of vocal data for biomedical analysis and further treatment”. There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted as - wherein adaptation of a novel method for inclusion of voice assistants and services for an initial collection and pooling of vocal data for biomedical analysis and further treatment-.

Claim Objections
4.	Claims 1 and 8 are objected to because of the following informalities: 
Claim 1 is missing a period (.) at the end of the claim.
Claim 8, line 3, shows a stop mark (.) in the middle of the claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Medan (US 2021/0104174, with provisional application filed 10/03/2019).
As per claim 1, Medan teaches a method that utilizes automated tools to help assist individuals diagnosed with stutter and other rhoticism disorders with the help of one's personal voice assistant module ([0006], [0017], relate to systems and methods for assisting speech/language therapy practice utilizing a voice interactive artificial intelligence-powered virtual assistant system to help assist individuals diagnosed with stuttering, swallowing words, mispronouncing words…See also, [0018], wherein the voice assistant requires the user to use words that the user has difficulty pronouncing, such as “r” and “s”).
As per claim 2, Medan teaches wherein using a tool that integrates voice assistant services and devices such as a Google Home and an Amazon Echo for stuttering and rhotacism therapy wherein the patient receives access to the service with a remote device that contains smart-home-based vocal input services ([0011], wherein an interactive artificial intelligence-powered virtual voice assistant speech language pathologist (VA SLP) system for assisting speech language therapy practice. the voice interactive artificial intelligence-powered virtual assistant system may include Alexa or Google Assistant Siri or Bixby).
As per claim 3, Medan wherein a method that utilizes a mobile voice assistant such as Siri, Cortona, Google Assistance, and a mobile application for stuttering and rhotacism therapy wherein the patient receives access to the service with a remote device that contains mobile capabilities and remote functionality ([0011], wherein an interactive artificial intelligence-powered virtual voice assistant speech language pathologist (VA SLP) system for assisting speech language therapy practice. the voice interactive artificial intelligence-powered virtual assistant system may include Alexa or Google Assistant Siri or Bixby).
As per claim 4, Medan teaches wherein a web-based application is optimally used with a voice integration system for active stuttering and rhotacism therapy wherein the patient receives access to the service with a remote device that contains web-based capabilities (Alexa, Siri, Bixby or Google Assistant are web-based applications).
As per claim 5, Medan teaches where in a natural language and mathematical-based algorithm for determining rhoticism processes data - i.e. hyphenation and autocorrect algorithm matched with an ultimate differing algorithm for providing feedback ([0018], wherein the voice assistant requires the user to use words that the user has difficulty pronouncing, such as “r” and “s”).
	As per claim 6, Medan teaches where in an algorithm for determining stutters with repeated syllables is deployed, harnessing the capabilities of natural language processing and linguistic analysis ([0017], [0036], stuttering and mispronunciation of syllables).

As per claim 8, Medan teaches wherein a algorithm for matching stutters with exercises is executed, wherein the patient receives feedback for his/her vocal performance. Harnessing the capabilities of the Markov sentence generator methodology, such an endeavor can be achieved ([[0037], providing feedback based on whether the quality of the speech is above or below a threshold).
As per claim 9, Medan teaches using modern technological services to automating stuttering, rhotacism, and other speech disorders using adaptable natural language processing methods and techniques ([0006], [0017], relate to systems and methods for assisting speech/language therapy practice utilizing a voice interactive artificial intelligence-powered virtual assistant system to help assist individuals diagnosed with stuttering, swallowing words, mispronouncing words…See also, [0018], wherein the voice assistant requires the user to use words that the user has difficulty pronouncing, such as “r” and “s”)..
As per claim 10, Medan teaches wherein the unique adaptation and inclusion of natural language processing into the study and field of bioinformatics ([0011], including speech and language as a therapy practice for users associated with speech and language pathology).
As per claim 11, Medan teaches wherein the adaptation and unique utilization of a comparison algorithm to differentiate between several pools of vocal data that is structured and arranged in randomized orders ([0035], differentiating between pools of words based on speech/lingual pathology type).
As per claim 12, Medan teaches wherein the adaptation of a novel method for the inclusion of voice assistants and services for the initial collection and pooling of vocal data for biomedical analysis and further treatment ([0011], [0036], analyzing the user’s speech/lingual pathology and providing speech language therapy practice).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Medan (US 2021/0104174) in view of Colley (GB 2574267).
As per claim 7, Medan does not explicitly disclose wherein a mathematical-based algorithm for determining stutter pauses in between pronunciation by factoring in aspects such as vocal frequency in terms of words spoken comes into factor.
Colley in the same field of endeavor teaches deriving stutter data including number of stutters, pauses between each stutter; or length of each stutter (Colley, page 32, lines3-8).  Therefore, it would have been obvious at the time the application was filed to use Colley’s above feature of determining stutter pauses with the system of Medan, in order to determine the accurate treatment protocol and provide a better speech therapy.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELALI SERROU/            Primary Examiner, Art Unit 2659